IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DANIEL WARREN,                             : No. 108 MM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
JAMES B. MARTIN,                           :
                                           :
                    Respondent             :

                                     ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.